19-3146-cv
Marcus Paca v. City of New Haven

                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                                  SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE
OF APPELLATE PROCEDURE 32.1 AND THIS COURT'S LOCAL RULE 32.1.1. WHEN CITING A
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION "SUMMARY ORDER"). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED
BY COUNSEL.


              At a stated term of the United States Court of Appeals for the Second
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in
the City of New York, on the 11th day of September, two thousand twenty.

PRESENT:             RALPH K. WINTER,
                     REENA RAGGI,
                     DENNY CHIN,
                                         Circuit Judges.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

MARCUS PACA,
                                        Plaintiff-Appellant,

                              -v-                                                  19-3146-cv

CITY OF NEW HAVEN,
                                        Defendant-Appellee,

TONI N. HARP, MAYOR, INDIVIDUALLY,
                     Defendant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
FOR PLAINTIFF-APPELLANT:                     STEVEN D. JACOBS, Jacobs & Jacobs, LLC,
                                             New Haven, Connecticut.

FOR DEFENDANT-APPELLEE:                      ALEXANDRIA L. VOCCIO, Howd & Ludorf,
                                             LLC, Hartford, Connecticut.

               Appeal from the United States District Court for the District of

Connecticut (Squatrito, J.).

               UPON DUE CONSIDERATION, IT IS HEREBY ORDERED,

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.

               Plaintiff-appellant Marcus Paca appeals from a judgment of the district

court, entered September 5, 2019, in favor of defendant-appellee City of New Haven

(the "City") dismissing his third amended complaint (the "complaint"), following the

court's ruling granting the City's motion for summary judgment pursuant to Federal

Rule of Procedure 56(a). Paca alleged, inter alia, that the City violated his First

Amendment right to intimate association and breached his employment contract when

it terminated him from his position as Director of Labor Relations in April 2016. We

assume the parties' familiarity with the underlying facts, the procedural history, and the

issues on appeal. 1




1       Paca had previously voluntarily discontinued his claims against Mayor Toni N. Harp.
The complaint also alleged violations of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000e et seq., and the Connecticut Fair Employment Practices Act, Conn. Gen. Stat. § 46a-
60(a)(1). Although the district court also granted summary judgment to the City on those
counts, Paca does not appeal those rulings.
                                                2
               "We review de novo the district court's grant of summary judgment,

construing the evidence in the light most favorable to the non-moving party and

drawing all reasonable inferences in [his] favor." Mihalik v. Credit Agricole Cheuvreux N.

Am., Inc., 715 F.3d 102, 108 (2d Cir. 2013). "Summary judgment is appropriate if there is

no genuine issue of material fact and the moving party is entitled to judgment as a

matter of law." Gorman v. Rensselaer Cty., 910 F.3d 40, 45 (2d Cir. 2018) (citing Fed. R.

Civ. P. 56).

               We first consider Paca's contention that the district court erred in granting

summary judgment to the City on his First Amendment intimate association claim

because a factual dispute exists as to whether he was fired in retaliation for his wife's

protected speech.

               The Supreme Court has recognized a constitutionally protected right to

associate with others in certain intimate relationships, including marriage. Roberts v.

U.S. Jaycees, 468 U.S. 609, 617-18 (1984). In Adler v. Pataki, we located this right in the

First Amendment context, holding that "a spouse's claim that adverse action was taken

solely against that spouse in retaliation for conduct of the other spouse should be

analyzed as a claimed violation of a First Amendment right of intimate association."

185 F.3d 35, 44 (2d Cir. 1999); see also Gorman, 910 F.3d at 47. First Amendment

retaliation claims, in turn, require evidence that the speech at issue is constitutionally

protected, and that there is "a causal connection between defendants' allegedly


                                               3
retaliatory conduct and [the] plaintiff['s] protected speech." Washington v. Cty. of

Rockland, 373 F.3d 310, 320-21 (2d Cir. 2004).

               Here, the City adduced evidence that Paca was fired because Harp came

to believe that Paca had instructed his administrative assistant to provide privileged

emails to the union, and then lied to her about it, breaching her trust. Although Paca

maintained that the actual reason for his firing was retaliation for his wife's protected

speech, he did not introduce any competent evidence that his wife had engaged in

protected speech, or that her speech was casually connected to his termination. As Paca

concedes, the sole evidence in the record regarding his wife's speech was his own

deposition testimony, in which he admits that he did not attend the Board of Alderman

("BOA") meeting at which his wife testified or read her April 7, 2016 letter. He states

only that he "believe[s] she told [him] that . . . the [BOA] . . . wanted an explanation on

. . . certain things dealing with her department." J. App'x at 71; see also Appellant's Br. at

6 ("The substance of [the BOA] memorandum was not part of the record below."). Thus,

despite the fact that Paca and his wife were terminated within a day of each other, this

evidence was plainly insufficient to create a factual dispute that Paca's termination was

caused by anything other than his own unsatisfactory conduct. 2




2       In his reply brief, Paca insists that, in its answer, the City admitted to certain allegations
in the complaint about the April 7, 2016 letter, and that these admissions sufficiently establish
that Paca's wife engaged in protected speech. The City did not, however, admit to the
complaint's assertion that the April 7, 2016 letter disclosed improper grant-related practices.
                                                   4
               Paca also contends that the district court erred in dismissing his breach of

contract claim because the City failed to adhere to the progressive discipline policy set

forth in its Employee Handbook. The district court assumed that the Handbook

applied to Paca as a mayoral appointee and that the relevant provision constituted a

binding contract. See, e.g., Gaudio v. Griffin Health Services Corp., 249 Conn. 523, 532

(1999). It nonetheless concluded that Paca failed to create a genuine dispute of material

fact that his termination violated the contract's clear terms. We agree.

               Although the Handbook provided for progressive discipline generally, it

also allowed for "immediate termination" in instances where "the City's investigation of

[a] situation reveal[ed] that the employee committed what it determines to be a serious

offense." J. App'x at 46. The undisputed record showed that Harp came to believe, after

an investigation, that Paca had committed a serious offense and then lied about it. See,

e.g., J. App'x at 37-38 (Paca admitting to meeting with Harp and Reyes to discuss the

leaked emails); J. App'x at 113 (Harp's statement that she followed up with the IT

department and Lawlor to discuss the emails and Courtemanche's statement); J. App'x

at 114 (Harp's deposition testimony stating her belief that Paca "lie[d] to [her] face").

Thus, the district court properly granted summary judgment to the City because there




And, even if the City's answer were sufficient to establish protected speech, Paca still fails to
show any causal connection between that speech and his own termination.
                                                  5
was nothing in the record from which a rational juror could have concluded that Paca's

termination violated the Handbook's plain terms.

                                       *   *   *

             We have considered Paca's remaining arguments and conclude they are

without merit. For the foregoing reasons, we AFFIRM the judgment of the district

court.

                                        FOR THE COURT:
                                        Catherine O'Hagan Wolfe, Clerk of Court




                                           6